Citation Nr: 1444188	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  05-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder to include cervical and lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to May 1977. 

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the issue of entitlement to service connection for a back disorder.  In a July 2007 decision, the Board reopened and remanded the claim for further evidentiary development.  Following an additional remand in February 2011, the Board denied, in pertinent part, entitlement to service connection for a cervical/back disorder on the merits in March 2012.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In October 2013, the Court vacated that portion of the Board's decision which denied service connection for a cervical/back disorder for further proceedings consistent with the Court's decision.  In May 2014, the Board remanded the appeal for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets having to remand the Veteran's claim again; however, this is necessary to ensure that he receives all consideration due to him under the law.  In May 2014, the Board remanded the appeal for further development, to include obtaining current records and etiological opinions.  A review of the claims file, to include the appellant's Virtual VA and VBMS files, indicates that none of the remand directives have been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Associate all current records relevant to the Veteran's appeal with the Virtual VA and VBMS electronic claims files.  The Veteran should be invited to submit any additional evidence which he believes would link any current cervical and/or lumbar disorder to his military service.  If the RO cannot locate the treatment records identified, the RO must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Thereafter the Veteran must be scheduled for a joint neurological and orthopedic examination to determine the nature and etiology of any diagnosed cervical and/or lumbar disorder.  The examining physicians must be provided access to the claims folder, VBMS file, Virtual VA file and a copy of this remand.  The examining physicians must jointly acknowledge that the electronic Virtual VA and VBMS claims files have been reviewed.

Following the respective examinations, and consideration of all pertinent medical history and complaints, the examining physicians must jointly prepare a report and opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed cervical and/or lumbar disorder is related to service or any incident therein.  A complete rationale must be provided for any joint opinion offered. 

The examining physicians are advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physicians are advised that while the Veteran is not competent to state that he has suffered from cervical and lumbar degenerative disc disease since service, he is competent to state that he has had neck and pain since active duty.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

3. After the development requested has been completed, the RO should review the jointly prepared examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
4. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).
 
5. Upon completion of the above requested development and any additional development deemed appropriate, the RO is to readjudicate the issue.  All applicable laws and regulations must be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



